Citation Nr: 1131916	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  06-24 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus.

2.  Entitlement to a disability rating in excess of 40 percent for the residuals of a fracture of the cervical spine with traumatic arthritis, disc herniation at C6-7, with left upper extremity radiculopathy.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel
INTRODUCTION

The Veteran reports active service from January 1969 to December 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case previously reached the Board in August 2010.  At that time, the Veteran's claims for an initial rating in excess of 20 percent for diabetes mellitus, an increased rating in excess of 40 percent for the residuals of a fracture of the cervical spine with traumatic arthritis, disc herniation at C6-7, and left upper extremity radiculopathy, and TDIU were remanded for further development.  The case has been returned to the Board for further appellate consideration.  However, in the same decision, the Board confirmed the agency of original jurisdiction's (AOJ) prior denial of rating in excess of 30 percent for the Veteran's residuals of a left foot injury, and the Veteran has not challenged this decision.  As such, this issue is not before the Board at this time.

The issue of service connection for PTSD has been raised by the record (see the VA medical treatment records dated in November 2007 and October 2009, as well as the October 2010 VA medical examination), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's diabetes mellitus requires medication, a restricted diet, and increased exercise; however, there is no medical evidence that it requires restriction of occupational or recreational activities, or that it involves episodes of ketoacidosis, hypoglycemic reactions requiring hospitalizations or frequent treatment by his diabetic care provider, or complications.  

2.  The Veteran's service-connected residuals of a fracture of the cervical spine with traumatic arthritis, and disc herniation at C6-7, are manifested by 30 degrees of flexion of the cervical spine, a bulging disc, subjective complaints of radiating pain, and slightly diminished upper extremity reflexes bilaterally, which warrant separate neurologic evaluations for each upper extremity, but are not manifested by any decrease in muscle strength or other objective manifestations of incomplete paralysis of the upper radicular nerves.  


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial disability rating higher than 20 percent for type II diabetes mellitus.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.119, Diagnostic Code 7913 (2010).  

2.  Applying the criteria most favorable to the Veteran, the criteria for a 20 percent evaluation for orthopedic manifestations of a fracture of the cervical spine with traumatic arthritis, disc herniation at C6-7, under Diagnostic Code 5235, and the criteria for a separate 20 percent evaluation for mild incomplete paralysis of the right upper extremity and a separate 20 percent evaluation for mild incomplete paralysis of the left (dominant) upper extremity, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.25, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Regarding the Veteran's claims for a higher initial rating for diabetes mellitus and for an increased rating for the residuals of a fracture of the cervical spine, a review of the claims folder reveals effective compliance with the requirements of the VCAA.  The duty to notify was accomplished by way of the VCAA letter from the AOJ to the Veteran dated in April 2004.  That letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about the information and evidence not of record that was necessary to substantiate his initial service connection and higher rating claims; (2) informing him about the information and evidence VA would seek to provide; and (3) informing him about the information and evidence that he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

As noted in the introduction, the claim for a rating in excess of 20 percent for diabetes mellitus stems from an initial rating assignment, and is not an original increased rating claim.  Therefore, the additional section 5103(a) notice, in particular the notice for increased ratings described in the recent United States Court of Appeals for Veterans Claims (Court) case of in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), or in the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) case that vacated the Court's previous decision, Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009), is simply not required.

Regarding the claims for an increased rating for service-connected the residuals of a fracture of the cervical spine, in Vazquez-Flores v. Peake, 22 Vet. App. at 43-44, the Court held that for an increased-compensation claim, section § 5103(a) requires, at a minimum, that VA notify the Veteran that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the Veteran's employment and daily life.  The Court also required notice as to the requirements of the relevant Diagnostic Code.  The Federal Circuit Court recently vacated that decision, concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez Flores v. Shinseki, 580 F.3d 1270, 1277-78 (Fed. Cir. 2009).

As noted above, the Veteran was provided with general notice as to the requirements for an increased rating for his residuals of a cervical spine fracture in the April 2004 notice letter.  Furthermore, the Veteran has submitted evidence to VA that shows that the Veteran and his representative are aware of the general criteria for proving a claim for an increased rating for his residuals of a cervical spine injury.  See the Veteran's March 2004 claim, the Veteran's statements of May 2004 and July 2005, and July 2005 notice of disagreement (NOD), the May 2004 lay statements submitted by colleagues, and the Veteran's representative's Informal Brief of the Appellant in the Appealed Case (Brief) of May 2011.  Finally, the July 2004 rating decision, the May 2006 statement of the case (SOC), and the November 2010 supplemental SOC (SSOC) have all provided the Veteran with a review of the specific criteria which have been used to decide the Veteran's rating for the residuals of a cervical spine injury.  Given this record, the Veteran has clearly been made aware of the necessary elements for showing entitlement to an increased rating for his service-connected cervical spine fracture residuals.  

Furthermore, the May 2006 letter from the AOJ further advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007) (Dingess).  Thus, the Veteran has received all required notice in this case, such that there is no error in the content of his VCAA notice.    

Concerning the timing of his VCAA notice, the Board sees the AOJ did not provide the Veteran all necessary Dingess-compliant notice prior to initially adjudicating his claims in July 2004, the preferred sequence.  However, in Pelegrini II, the Court clarified that in these situations VA does not have to vitiate that initial decision and start the whole adjudicatory process anew, as if that decision was never made.  Rather, VA need only ensure that the Veteran receives (or has received) content-complying VCAA notice, followed by readjudication of his claim, such that the intended purpose of the notice is not frustrated and he is still provided proper due process.  Id. 120.  In other words, he must be given an opportunity to participate effectively in the processing of his claim.  The Federal Circuit Court has held that a SOC or SSOC can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, VA cured the timing notice after sending additional Dingess-compliant VCAA notice letters by readjudicating the case by way of the May 2006 SOC, and the November 2010 SSOC.  Therefore, since VA cured the timing error and because the Veteran did not challenge the sufficiency of his notice, the Board finds that VA complied with its duty to notify.  In essence, the timing defect in the notices has been rectified by the latter readjudications.  In addition, the Veteran has never alleged how any timing error has prevented him from meaningfully participating in the adjudication of his claim.  As such, the Veteran has not established prejudicial error in the timing or content of his VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).

However, with regard to the content of the notice provided, as noted previously the diabetes mellitus claim at issue stems from an initial rating assignment.  In this regard, the Court has held that an appellant's filing of a NOD regarding an initial disability rating or effective date, as here, does not trigger additional section 5103(a) notice.  Indeed, the Court has determined that to hold that section 5103(a) continues to apply after a disability rating or an effective date has been determined would essentially render sections 7105(d) and 5103A and their implementing regulations insignificant and superfluous, thus disturbing the statutory scheme.  Dingess at 491, 493, 500-501.  The Court most recently clarified in Goodwin v. Peake, 22 Vet. App. 128, 137 (2008), that where a service connection claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream initial rating and effective date elements.  In this regard, the Court emphasized its holding in Dingess that "once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, once a NOD has been filed, only the notice requirements for rating decisions and SOCs described within 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Id.

In this case, service connection for the Veteran's diabetes mellitus was granted and the disability rating and effective date assigned in the July 2004 rating decision currently on appeal.  After the Veteran filed the July 2005 NOD seeking a higher initial rating for his diabetes mellitus, the additional notice requirements described within 38 U.S.C. §§ 5104 and 7105 were met by May 2006 SOC and November 2010 SSOC.  Specifically, these documents have all provided the Veteran with a summary of the pertinent evidence as to the rating assigned for his service-connected diabetes mellitus, a cite to the pertinent laws and regulations governing a higher rating for his diabetes mellitus, and a summary of the reasons and bases for the AOJ's decision to deny a higher rating for his diabetes mellitus.  Thus, the Board concludes that a reasonable person in the Veteran's position would have known from the information which he received what he was required to submit in order to substantiate his higher initial rating claim.  See Mlechick v. Mansfield, 503 F.3d 1340, 1344 (Fed. Cir. 2007) (VCAA notice error not prejudicial when a reasonable person could be expected to understand what was needed).  

In addition, the Veteran's March 2004 claim, May 2004, and July 2005 statements, and July 2005 NOD, and his representative's May 2011 Brief, all demonstrate that the Veteran has actual knowledge of what evidence is required to meet the criteria for a higher initial rating for his diabetes mellitus.  See Mlechick, 503 F.3d at 1345 (notice error not prejudicial when claimant has actual knowledge of the evidence needed to substantiate claim).  Therefore, the Board concludes prejudicial error in the content of VCAA notice has not been established.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In addition to notification, VA is required to assist the Veteran in finding evidence to support his claims.  See 38 U.S.C.A. § 5103A.  The AOJ has secured the Veteran's current VA medical treatment records, and a VA medical examination regarding the nature and severity of his diabetes mellitus and residuals of his cervical spine fracture, which will be further addressed below.  The Veteran has submitted personal statements and private medical evidence.  The Veteran has not provided authorization for VA to obtain any additional medical records, nor has he indicated that such records exist.  Therefore, the Board concludes that the duty to assist the Veteran in gathering information to advance his claim has been met.

The current claim has been previously remanded by the Board in August 2010.  In this regard, a claimant is entitled to substantial compliance with Board remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (Stegall) (holding that a remand by the Board imposes upon the Secretary of Veterans Affairs a duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (indicating that substantial compliance is the applicable standard for review of Board remands); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  

The Veteran's claim was remanded in August 2010 for several reasons.  First, the AOJ was to ask the Veteran to indicate any relevant medical records, and if the Veteran notified the AOJ of any such documents to undertake efforts to obtain the current and relevant medical treatment records.  The Veteran was sent such a letter in September 2010.  The Veteran has not submitted any further statements regarding additional relevant records.  The duty to assist is not a one-way street; a claimant cannot remain passive when she has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist the appellant, not a duty to prove her claim while the appellant remains passive); accord Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Without any indication of further relevant records, this directive has been fully complied with.  Second, the AOJ was to obtain current VA medical treatment records, which was accomplished in August 2010.  
Next, the AOJ was to provide the Veteran with a complete VA medical examination to address the nature and severity of the Veteran's service connected diabetes mellitus and residuals of a fracture of the cervical spine; this VA examination was provided in October 2010.  

Regarding the Veteran's claim for a higher initial rating for diabetes mellitus, the Board requested that the Veteran's disorder be reviewed, with all necessary tests, and the examiner was to provide a thorough history and examination regarding the severity of the Veteran's diabetes mellitus.  Furthermore, the examiner was to indicate if the Veteran was to avoid "any strenuous occupational and recreational activities" due to his diabetes mellitus.  

The Board notes that in the May 2011 Brief the Veteran's representative argues that the Veteran's claim should be remanded for failure to address the question of regulation of activities.  However, in response to the question, "Is Veteran restricted in ability to perform strenuous activities?" the October 2010 examiner answered no, thereby directly addressing this question.  Further, the October 2010 examiner thoroughly addressed the various manifestations of the Veteran's diabetes mellitus.  Moreover, the medical evidence makes it clear that the Veteran has been medically advised to increase his activity through exercise.  The Board finds that the directed development has been accomplished.  

The Board also notes that the examiner indicated that the Veteran was experiencing renal insufficiency, but that this could not be connected to his diabetes mellitus because the Veteran's diabetes mellitus was well controlled and that the Veteran had multiple other risk factors.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) (holding that when an examiner provides a statement that etiology cannot be determined, the examiner should clearly identify what cannot be determined, i.e., whether or not the answer cannot be determined from current medical knowledge, or if the actual answer cannot be selected from multiple potential causes).  As such, the October 2010 VA examiner thoroughly addressed the manifestations of the Veteran's diabetes mellitus, and therefore fully addressed the necessity of VA to provide an adequate examination and the issues raised by the August 2010 Board remand.  

Regarding the issue of an increased rating for the residuals of a cervical fracture with left upper extremity radiculopathy, this was also addressed at the time of the October 2010 remand.  In this instance, the Veteran's representative has argued that the October 2010 VA orthopedic examiner's failure to state whether or not the Veteran's radiculopathy is analogous to "mild, moderate, or severe paralysis" as provided in the rating code required further development.  However, in this instance, the examiner provided a thorough review of the limitations of the range of motion as well as neurological deficits caused by any associated radiculopathy, as well as a lengthy evaluation of objective neurologic findings.  

Although the Board previously asked that the examiner state whether described impairment was analogous to mild, moderate, or severe incomplete paralysis, the examiner's detailed examination of the Veteran's upper extremity reflexes, sensory examination, motor examination, range of motion, discussion of incapacitating episodes, and other detailed objective findings is sufficient to allow a complete review of the disability level caused by the Veteran's any associated upper extremity radiculopathy and is the medical equivalent of an opinion as to whether the Veteran's symptoms were mild, moderate, or severe.  It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  As such, the Board has sufficient information to review this issue at this time, and there is substantial compliance with the prior Remands.  

Furthermore, the examiner provided a thorough review of the range of motion of the Veteran's cervical spine, as well as indicating that the Veteran has not experienced any incapacitating episodes, and reviewed the functional effects of the Veteran's residuals of a cervical spine fracture.  As such, the October 2010 VA orthopedic examination has provided at least substantial compliance with the Board's August 2010 remand directives, such that the issues raised by the prior Board remands have been fully addressed.
Finally, the AOJ was to readjudicate the Veteran's service connection claim, which was accomplished through the May 2011 supplemental statement of the case (SSOC).  The Board is therefore satisfied as to substantial compliance with the prior remand directives, such that no further development in terms of obtaining medical records, examinations, or opinions, is necessary.  38 U.S.C.A. § 5103.  

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).


Analysis- Higher Initial Disability Rating for Diabetes Mellitus

The Veteran contends that his service-connected diabetes mellitus is more severe than is reflected by his current 20 percent disability rating.  See the Veteran's July 2005 statement and NOD.  

Because the Veteran has perfected an appeal as to the assignment of an initial rating following the initial award of service connection for diabetes mellitus, the Board is required to evaluate all the evidence of record reflecting the period of time between the effective date of the initial grant of service connection (in this case March 22, 2004) until the present.  This could result in "staged ratings" based upon the facts found during the period in question.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to say, the Board must consider whether there have been times since the effective date of his award when his disabilities have been more severe than at others.  Id. at 126.

Because the Veteran has perfected an appeal as to the assignment of an initial rating following the initial award of service connection for diabetes mellitus, the Board is required to evaluate all the evidence of record reflecting the period of time between the effective date of the initial grant of service connection (in this case March 22, 2004) until the present.  This could result in "staged ratings" based upon the facts found during the period in question.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to say, the Board must consider whether there have been times since the effective date of his award when his disabilities have been more severe than at others.  Id. at 126.

The Board has reviewed the Veteran's personal statements, the statements made by the Veteran, as well as VA medical treatment records.  The record before the Board contains service treatment records and post-service medical records, which will be addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence).

The Veteran's diabetes mellitus is rated under Diagnostic Code 7913, which provides that a 20 percent disability rating is warranted when the Veteran has diabetes mellitus which requires insulin and restricted diet, or an oral hypoglycemic agent and restricted diet.  A higher 40 percent disability rating is warranted when the Veteran's diabetes mellitus requires insulin, a restricted diet, and regulation of activities.  A 60 percent disability rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if evaluated separately.  A 100 percent disability rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code (DC) 7913. 

In this case, for the next higher rating, the record must show that the Veteran has been required to regulate his activities due to his diabetes mellitus.  The Court recently held that in order to demonstrate a regulation of activities, "medical evidence" is required to show that both occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007) (emphasis added).  The phrase "regulation of activities" means "avoidance of strenuous occupational and recreational activities."  Camacho, 21 Vet. App. at 362 (quoting 38 C.F.R. § 4.119, Diagnostic Code 7913 (defining the term within the criteria for a 100 percent rating)).  As reviewed above, the AOJ has obtained complete VA medical treatment records for the appeal period, and the Veteran has indicated that his treatment for this disorder has been conducted by VA physicians.  See the May 2004 Authorization and Consent Form (VA Form 21-4142).  These records show that, while the Veteran has been receiving regular treatment and medication for his diabetes mellitus during the period on appeal, no physician has prescribed or advised restriction of the Veteran's activities.  

He has not been restricted due to diabetes mellitus either at work or in his leisure activities.  In fact, the VA treatment records indicate that in January 2005 the Veteran began a weight reduction program including an increased exercise component, to assist with his various disorders.  As such, the evidence indicates that the Veteran's diabetes mellitus was controlled by diet, exercise, and medication.  The Board finds that the medical direction to the Veteran to increase his exercise or to perform certain types of exercise does not meet the criterion related to activity so as to warrant a 40 percent evaluation.  See Camacho, 21 Vet. App. at 362.

Finally, the Veteran was provided with a VA medical examination to address the severity of his diabetes mellitus in October 2010.  At that time, the examiner did not find any relevant genitourinary effects, or gastrointestinal symptoms, or neuropathic effects of the Veteran's diabetes; symptoms affecting the Veteran's upper extremities were attributed to multiple diagnoses other than diabetes mellitus.  

Although the Veteran did walk with a cane, this was due to separate issues relating to the Veteran's gout and/or service connected residuals of a left foot injury.  No symptoms of diabetes mellitus were found to affect sensory perception.  Although renal insufficiency was noted, this could not be related to the Veteran's diabetes mellitus.  The Veteran indicated experiencing occasional light-headedness and headaches that affected his work, and he was prescribed continuous medication as well as a restricted diet.  However, the Veteran was specifically indicated as not being restricted in terms of his ability to perform strenuous activities.  The examiner concluded, as to the Veteran's diabetes mellitus, that "it does not affect his ability to find and maintain gainful employment."  

Absent medical evidence that his diabetes mellitus required regulation of his activities, or caused ketoacidosis, hospitalization, or frequent treatment by his diabetic care provider, the preponderance of the evidence is against a disability rating greater than 20 percent for this period.  38 C.F.R. § 4.3.  Therefore, an increased evaluation to 40 percent is not warranted under Diagnostic Code 7913.  

In summary, the Board finds that the evidence does not support a rating in excess of 20 percent for the Veteran's diabetes mellitus under Diagnostic Code 7913.  38 C.F.R. § 4.3.  The Board adds that it does not find that the Veteran's service-connected diabetes mellitus should be increased for any other separate period based on the facts found during the appeal period.  Fenderson, 12 Vet. App at 125-26.  

Extra-Schedular Rating for Veteran's Diabetes Mellitus

The Court recently clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  First, the AOJ or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the AOJ or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id. 

The Veteran has alleged that his service-connected diabetes mellitus causes him to experience pain and discomfort and made it difficult for him to maintain gainful employment.  See the Veteran's March 2004 claim, May 2004 and July 2005 statements, and July 2005 NOD; see also, the May 2004 statements provided by K.B., J.L., V.H., L.A., and A.P.  Further, the Veteran has indicated that he believes that his occasional lightheadedness due to his diabetes mellitus interferes with his employment.  However, the Veteran has not provided any information to show lost wages or reduced productivity due to his diabetes mellitus.  As noted previously, the duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff, supra.  As such, the Board finds no reason to refer the case to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  

There is no evidence of exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, to suggest that the Veteran is not adequately compensated by the regular Rating Schedule.  Indeed, to the contrary, the Veteran has apparently maintained steady employment throughout the appeal period.  Furthermore, the Veteran's evaluation and treatment has been entirely on an outpatient basis, not as an inpatient.  Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  As such, referral to the Compensation and Pension service for extra-schedular evaluation is not warranted at this time.

Analysis - A Rating in Excess of 40 Percent for the Veteran's Residuals of a Cervical Spine Fracture 

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.

Historically, the Veteran was granted service connection for the residuals of his cervical spine fracture in a May 1980 rating decision for residuals of a fracture of the cervical spine, evaluated under DC 5285, which provided the criteria for evaluating a fracture of a spinal vertebra.  A separate evaluation for radiculopathy of the left upper extremity was added in 1994.  In August 1999, a 40 percent disability rating was assigned under DC 5293, which provided the criteria for evaluating intervertebral disc disease, and that Diagnostic Code was used to evaluate the fracture residuals and the large central disc herniation at C6-7 with left radiculopathy.  Thus, the rating assigned at the time of the Veteran's 2004 claim for an increased rating encompasses both orthopedic and intervertebral manifestations.  The consideration of the most favorable criteria under each of the potentially-applicable Diagnostic Codes was shown by hyphenating a range of motion code with DC 5293, used to rate intervertebral disc disease.  

The Board notes that the range of motion code in effect beginning in 1999 was typed on the July 2004 rating sheet as DC 5291.  However, this appears to be a typographical error, as DC 5291 referred to the dorsal spine, while DC 5290 was used to rate the cervical spine.  As the claims files clearly show that the Veteran has never sought service connection for a dorsal spine disorder, and has been granted service connection only for cervical spine disability, it is clear that DC 5290, not DC 5291, was combined with DC 5293 for the 40 percent rating which was in effect in 2004 when the Veteran submitted the claim on appeal.  

The Veteran submitted the claim on appeal in 2004.  The Board notes that, in the years prior to the Veteran's claim, in 2002 and 2003, amendments were made to the regulations used to evaluate diseases of and injuries to the spine were revised by VA.  The Diagnostic Codes were recodifed, so that DC 5293 was recodified as DC 5243.  Range of motion limitations evaluated under DC 5290 are now evaluated under DCs 5235 through 5242, using a General Rating Formula.  As such, the Veteran's residuals of a cervical spine fracture will be addressed as relevant under Diagnostic Codes 5235 through 5243.  

As currently designated for review under DCs 5235 to 5243, the Veteran's residuals of a cervical spine fracture may be evaluated under the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  The application of both sets of evaluating criteria allow for review of the Veteran's disorder under all applicable criteria, irrespective of how the Veteran's cervical spine fracture residuals are characterized, allowing for the maximum benefit available to the Veteran.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).

According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes:

A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  

A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  

A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Note 1:  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note 2:  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect after September 26, 2003).  

As of September 26, 2003, IVDS can also be rated under the General Rating Formula for Diseases and Injuries of the Spine:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:  

A 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent evaluation is assigned for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  

A 40 percent rating requires evidence of unfavorable ankylosis of the entire cervical spine.  

A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion is zero to 45 degrees, and left and right lateral rotation is zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect after September 26, 2003).  

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.


Evaluation of cervical spine disability under DC 5243

With regard to incapacitating episodes due to the Veteran's residuals of a cervical spine disorder, there is no objective evidence of any incapacitating episodes during the appeal period.  The Veteran has not asserted that he has experienced incapacitating episodes lasting at up to six weeks during this period, nor do any of the medical treatment records contain evidence of incapacitating episodes lasting at least six weeks due to the Veteran's cervical spine disability.  In fact, there is no evidence in the Veteran's treatment records that any physician prescribed bed rest for his residuals of a cervical spine fracture at any time during the period on appeal.  

Therefore, the Veteran clearly does not have any basis for a rating in excess of 40 percent based on incapacitating episodes lasting at least six weeks sufficient to allow for an increased rating of 60 percent during the appeal period.  

Analysis under other applicable Diagnostic Codes 

Upon a complete review of the evidence of record, the Board finds that there are now manifestations of mild radiculopathy bilaterally, and those manifestations are sufficient to warrant a separate, compensable evaluation for each upper extremity.  Since the minimum evaluation for mild incomplete paralysis is 20 percent for each extremity, an evaluation for the orthopedic manifestations of the cervical spine fracture, together with the separate evaluation assignable for each upper extremity results in an evaluation in excess of 40 percent for the Veteran's residuals of a cervical spine fracture.  Therefore, the Board finds that it is more favorable to the Veteran to evaluate his cervical spine fracture under DC 5235, together with DC 8510.  38 C.F.R. § 4.7.  

(i) Application of DC 5235

As to orthopedic manifestations for the appeal period, the cervical spine examinations conducted in March 2003, May 2004, and in October 2010 disclose that the Veteran's flexion of the cervical spine is limited to 30 degrees, interpreting the evidence in the manner most favorable to the Veteran.  This limitation warrants a 20 percent evaluation for limitation of motion.  

No examiner found that the Veteran's cervical flexion was limited to 15 degrees, or that his limitation of motion, even with consideration of pain, approximated that limitation.  These examinations have not found any evidence of unfavorable ankylosis affecting the entire cervical spine, or of the entire spine.  Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health 68 (4th ed. 1987)).  In fact, the Veteran's examinations have found motion of the spine, although restricted to some extent by his disability.  

Furthermore, the October 2010 VA orthopedic examiner specifically indicated that the Veteran is not experiencing ankylosis.  There is no evidence of any form of ankylosis affecting the Veteran's spine.  Because the Veteran was able to move his spine - although not up to the normal range of motion - by definition his spine is not immobile.  Thus, the Veteran does not meet any criterion for an evaluation in excess of 20 percent based on limitation of motion of the cervical spine.  

In regards to functional loss, at the time of his March 2003 VA orthopedic examination, the examiner noted that the Veteran would experience "significant discomfort" during flare-ups.  The Veteran has also indicated experiencing pain and discomfort, and has been wearing a neck brace.  See the Veteran's March 2004 claim, and May 2004 statement; see also, the May 2004 statements provided by K.B., J.L., V.H., L.A., and A.P.  The May 2004 noted flare-ups that occasionally required a brief period of lying down or sitting.  However, as noted above, no examiner has found objective limitation to less than 30 degrees of flexion, so the Board finds that, even with consideration of pain, the Veteran did not meet or approximate the criteria for an evaluation in excess of 20 percent during the appeal period.

However, the October 2010 examiner also found no additional functional loss on repetitive motion, but indicated that the Veteran's cervical spine disability required that he avoid heavy lifting and heavy physical activities.  In particular, it appears that, due to the disk herniation, such activities would increase the upper extremity radiculopathy.  As such, the additional functional loss due to radiculopathy due to the Veteran's cervical spine fracture residuals is addressed in the separate evaluations assigned for radiculopathy.  

In summary, the Board concludes that the preponderance of the evidence does not support a rating in excess of 20 percent for the orthopedic residuals of an in-service cervical spine fracture, when considered alone.  38 C.F.R. § 4.71a.  In denying a rating in excess of 20 percent for the orthopedic residuals, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  The Board notes that, because the neurologic and orthopedic manifestations may be separately evaluated when the orthopedic manifestations are evaluated under DC 5235, the assignment of a 20 percent rating under DC 5235 is not a reduction in the Veteran's rating, since the combination of the 20 percent rating under DC 5235 with the 20 percent rating under DC 8510 for right upper extremity radiculopathy and the 20 percent rating under DC 8510 for left upper extremity radiculopathy is far more favorable to the Veteran than the 40 percent rating under DC 5243.  

(ii) Application of DC 8510

As noted above, the examiner who conducted VA examination in October 2010 found, as to neurologic examination, that the Veteran's deep tendon reflexes in each upper extremity were 1+, rather than the normal, 2+.  However, sensory and motor examination disclosed normal findings.  Thus, the examiner disclosed mild changes in the upper extremities.  This warrants a separate, compensable evaluation for radiculopathy of each upper extremity.  Since the minimum evaluation for radiculopathy under DC 8510 is a 20 percent evaluation, a 20 percent evaluation is warranted for each upper extremity.  

An evaluation in excess of 20 percent under DC 8510 requires a showing of moderate incomplete paralysis for the next higher rating, a 40 percent rating, or severe incomplete paralysis, for a 60 percent rating.  The objective examination disclosed no decrease in sensory function and normal, 5/5, motor strength.  Therefore, no finding supports a determination that there is moderate incomplete paralysis, or more severe paralysis, in either upper extremity, so as to warrant an evaluation in excess of 20 percent.  

The words "slight," "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

In this case, in August 2005, the record indicates that the Veteran has experienced some upper extremity radiculopathy.  As noted above, a September 2005 VA medical treatment record indicated that the Veteran was experiencing some bilateral carpal tunnel syndrome, and a December 2007 VA medical treatment record noted degenerative joint disease of the left hand.  In August 2008, the Veteran complained of experiencing pain in his hands when lifting, which limited his physical activities.  In March 2009, the Veteran indicated experiencing pain radiating from his cervical spine.  Furthermore, at the time of his October 2010 VA orthopedic examination, the Veteran indicated occasional numbness in his hands that may cause him to be unable to hold objects.  

The Board notes that in September 2005, the Veteran was diagnosed with bilateral CTS (carpal tunnel syndrome), and in December 2007 with DJD (degenerative joint disease) of the left hand, which have not been service-connected.  At the time of the Veteran's October 2010 VA orthopedic examination, the examiner noted that there appeared to be an overlap between the Veteran's CTS and the effects of his service-connected residuals of a spine fracture.  In such an instance, when it is not possible to separate the effects of the service-connected condition versus a non-service-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor, thus attributing such signs and symptoms to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (1996)).  For this reason, and resolving all questions regarding the overlapping symptoms in the Veteran's favor, a 20 percent evaluation has been assigned for right upper extremity radiculopathy and a 20 percent evaluation has been assigned for left (dominant) upper extremity radiculopathy.  

However, at the time of that examination, the examiner noted that the Veteran had a complete range of motion of the upper extremities, with no history of weakness, paralysis, paresthesias, or numbness.  There was no objective evidence of impaired strength or dexterity of the Veteran's hands; however, the Veteran has reported subjective complaints of numbness and inability to hold items with the hands.  Finally, the examiner did not find any neurological deficits secondary to the Veteran's service connected residuals of a cervical spine fracture.  

As for the associated left upper extremity neurological manifestations of his residuals of a cervical spine fracture disorder, given that no examiner found decreased muscle strength, even with the neurologic findings, and no examiner found limitation of flexion to less than 30 degrees, with the need to wear a cervical brace, the symptoms of the Veteran and the connection of his left upper extremity radiculopathy to his residuals of a cervical spine fracture disorder, the Board concludes that Diagnostic Code 8510 is appropriate.  38 C.F.R. § 4.124a; see also Butts, 5 Vet. App. at 540.  

As such, the Board finds that, although there is evidence of a history of numbness and pain radiating through the Veteran's upper extremities, the Veteran's upper extremity radiculopathy does not cause the equivalent of moderate incomplete paralysis of the upper radicular group.  See 38 C.F.R. § 4.7.  

Analysis - Staged Rating for the Veteran's Residuals of a Cervical Spine Fracture

The cervical spine disorder on appeal arises from the claim for an increased rating received by the AOJ in March 2004.  Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court recently held that the VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claims have has been pending.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

That is to say, the Board must consider whether there have been times when his disability has been more severe than at others.  The relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed (in this case, March 2003) until VA makes a final decision on the claim.  See Hart; see also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In conclusion, the Board has found that the Veteran's residuals of a cervical spine fracture manifest with orthopedic and neurologic limitations such that a rating in excess of the three assigned 20 percent evalatuions is not appropriate for the appeal period.  Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. at 510, the Board has considered whether a staged rating is appropriate.  However, in the present case, the Board finds the Veteran's symptoms have generally remained generally consistent for the appeal period, such that a staged rating is inappropriate.

In considering a staged rating, the Board has reviewed the evidence beginning in 2003, the year prior to his 2004 claim.  The Board finds that his current level of disability exceeds the level of disability at the time the Veteran submitted the claim for an increased rating, and also exceeds the severity of symptoms in the year prior to the submission of the claim.  

The Board also notes that the rating criteria changed in the year prior to the Veteran's submission of the 2004 claim for increase.  Effective September 26, 2003, the rating schedule provides for the evaluation of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Formula) (Diagnostic Code 5243).  Diagnostic Code 5243 now embodies the recently revised provisions of the former Diagnostic Code 5293 (for intervertebral disc syndrome).  A maximum 60 percent rating was assigned for pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  The Board agrees with the determination made by the RO that the Veteran's manifestations of cervical spine disability did not meet or approximate the criteria for a 60 percent evaluation under the prior criteria at any time relevant to this appeal, especially since the Veteran's carpal tunnel syndrome was medically determined not to be due to his cervical spine disability.  Therefore, no higher evaluation may be assigned at any time during the pendency of this appeal under any applicable criteria.  

Under the criteria in effect prior to September 26, 2003, a limitation of cervical motion was evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003), which provided that a slight limitation of cervical motion warranted a 10 percent evaluation, and a 20 percent evaluation was warranted if the limitation was moderate.  Under the criteria in effect prior to September 26, 2003, ankylosis of the cervical spine warranted a 40 percent evaluation if it was unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5287 (2003).

Extraschedular Rating for Veteran's Residuals of a Cervical Spine Fracture

The Court recently clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  First, the AOJ or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the AOJ or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds no reason to refer the case to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  In this case, the Veteran's level of functional impairment shown in the record caused by his residuals of a fracture of the cervical spine with traumatic arthritis, disc herniation at C6-7, with left upper extremity radiculopathy, is specifically incorporated in or encompassed by the rating criteria under DCs 5235 and 8510.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 at 206.  With the applicable rating criteria requiring consideration of these elements of the Veteran's disability, an extraschedular analysis is moot.  

However, even if the Board were to concede that the rating criteria do not address all of the effects of the Veteran's service-connected disabilities the evidence of record does not show any exceptional or unusual circumstances, to suggest that the Veteran is not adequately compensated by the regular Rating Schedule.  

Although the Veteran has indicated that he has missed work due to his cervical spine fracture residuals, the Veteran has not provided any evidence of exceptional or unusual circumstances, such as frequent hospitalization or reduced earnings due to his cervical spine disability to suggest that the Veteran is not adequately compensated by the regular rating schedule.  

Indeed, to the contrary, the Veteran's evaluation and treatment has been entirely on an outpatient basis, not as an inpatient.  Further, the Veteran has maintained full employment during the appeal period.  Therefore, the evidence of record simply does not warrant an extraschedular rating in excess of the three 20 percent ratings (one under DC 5235, two under DC 8510).  In reaching this conclusion, the Board notes that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

ORDER

An initial rating in excess of 20 percent for the Veteran's diabetes mellitus is denied.

In conjunction with a 20 percent evaluation for orthopedic residuals of a cervical spine fracture under DC 5235, a separate compensable 20 percent evaluation for left (dominant) upper extremity radiculopathy is granted, and a separate compensable 20 percent evaluation for right upper extremity radiculopathy is granted, subject to law and regulations governing the effective date of an award of monetary compensation; the appeal is granted to this extent only.  


REMAND

Unfortunately, before addressing the merits of the Veteran's claim for service connection for TDIU, the Board finds that additional development of the evidence is required.

First, regarding the Veteran's claim for TDIU, although the AOJ sent the Veteran notice letter dated in April 2004 to comply with the Veterans Claims Assistance Act of 2000 (VCAA), this letter did not address the specific evidence necessary for a finding of TDIU.  Therefore, these letters have not completely addressed all of the theories of entitlement to service connection raised by the Veteran's claims and the evidence of record.  See Overton v. Nicholson, 20 Vet. App. 427, 443 (2006) (where the Court remanded a claim because the VCAA notice letter failed to specifically list tinea versicolor).  Without proper notice, a remand is necessary to comply with the notification duties to the Veteran required under the VCAA.  The letter must satisfy the notification requirements of the VCAA by:  (1) informing him about the information and evidence not of record that is necessary to substantiate his claim for TDIU; (2) informing him about the information and evidence that VA would seek to provide; and (3) informing him about the information and evidence that he is expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Second, the Board concludes that a more complete examination is necessary to address the Veteran's claim for TDIU.  Pursuant to 38 U.S.C.A. § 5103A, VA's duty to assist includes "providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim."  The standard for requiring a VA medical examination is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability."  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The duty of VA to provide a VA medical examination extends to examinations regarding claims for a higher rating.  38 U.S.C.A. § 5103A; 38 C.F.R. § 4.2 (a rating must be adequate for rating purposes).  

In this instance, the Veteran has indicated on several occasions that his service-connected disabilities render him incapable of pursuing substantially gainful employment, indicating that he has been required to keep the extent of his disabilities from his employer.  See the Veteran's March 2004 claim, July 2005 statement, and July 2005 NOD; see also, the May 2004 statements provided by K.B., J.L., V.H., L.A., and A.P.  In this regard, the Veteran has been awarded service connection for diabetes mellitus, the residuals of a left foot injury, and the residuals of a fracture of the cervical spine with traumatic arthritis, disc herniation at C6-7, with left upper extremity radiculopathy.  Furthermore, the Veteran's VA medical treatment records show a history of gout from as early as February 2004, which is not currently service-connected.  The Veteran has been receiving ongoing treatment for all of these disorders during the appeal period.

The Veteran's medical records show that he has been required to use a cane to ambulate.  At the time of the Veteran's October 2010 VA medical examination, the examiner noted the Veteran's current employment as a school security guard, due to his retirement from work as a police officer due to disabilities (see the March 1999 employment note and December 1999 vocational rehabilitation note).  The examiner also noted the effects of the Veteran's diabetes mellitus, and cervical spine disorder on his ability to maintain employment.  However, the examiner also noted that the Veteran is unable to walk more than a few yards, and that this was due to a knee and ankle condition.  As such, given that the Veteran is also service-connected at 30 percent for the residuals of a left foot injury, this disability must also be considered when assessing the Veteran's ability to maintain gainful employment.  

Therefore, the Board concludes that a remand is necessary to fully address the issue of TDIU.

Accordingly, the case is REMANDED for the following action:

1.	As to the issue of TDIU, send a VCAA notice letter notifying the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim on appeal, either on a schedular or extra-schedular basis.  This notice must indicate what information or evidence the Veteran should provide, and of what information or evidence VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a) and 38 C.F.R. 3.159(b).  This letter should also comply with the Court case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Specifically, this letter should also advise him concerning the elements of a disability rating and an effective date.

	In addition, send the Veteran a VA Form 21-8940, a Veteran's Application for Increased Compensation Based on Unemployability, for him to fill out.  See M21-1MR, IV.ii.2.F.25.i. 

2.	After completion of the above, schedule the Veteran for comprehensive VA examination to address the Veteran's TDIU claim.  The RO/AMC should prepare a list of disabilities for which service connection has been granted.  The examiner should review the claims file, the Veteran's contentions, and the list of disabilities for which service connection has been granted, and note this review in each report.  All indicated tests and studies should be undertaken.

	The Veteran is hereby advised that a failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim.  The examination should include any diagnostic testing or evaluation deemed necessary.

	The examiner should specifically address the following issues:

(A)	Describe the activities required for employment that are impaired by the Veteran's service-connected disabilities.  ?  

	Comment generally on:  the functional and industrial impairment caused by each of the Veteran's service-connected disabilities, including the Veteran's diabetes mellitus, his residuals of a cervical spine fracture, and his residuals of a left foot injury, as well as the Veteran's employment history.  The examiner should note the interference each service-connected disorder causes to his ability to pursue substantially gainful employment, noting the effects of each service-connected disability, as well as noting the collective effect of the Veteran's service-connected disorders. 

(B)	Describe the extent to which each service-connected disability contributes to the Veteran's employability or unemployability.  

(C)	Indicate what types of activities required for employment the Veteran can perform despite his service-connected disabilities.  Explain the likelihood that the service-connected disabilities, taken together, result in the Veteran's unemployability.  Please also note if the treatment for the Veteran's disorders renders him incapable of pursuing substantially gainful employment.  

	The examiner should provide a rationale and explanation for all conclusions reached.  

3.	Then, the RO/AMC should review the Veteran's claims file and any new information obtained to ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication of the claim.

4.	Readjudicate the claim for TDIU for service-connected disabilities on a schedular basis under 38 C.F.R. § 4.16(a), and if not granted on that basis, consider an extra-schedular basis.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) that includes a summary of the evidence and discussion of all pertinent regulations.  The Veteran and his representative should be given an opportunity to respond to the SSOC before returning the file to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
TRESA M. SCHLECHT 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


